





Exhibit 10.17.8




EIGHTH AMENDMENT OF
THE LICENSE AND COLLABORATION AGREEMENT


This EIGHTH AMENDMENT OF THE LICENSE AND COLLABORATION AGREEMENT (this"Eighth
Amendment") is made and effective as of January 7th, 2019 (the "Eighth Amendment
Effective Date") by and between Miragen Therapeutics, Inc., a corporation
organized and existing under the laws of Delaware, having its principal place of
business at 6200 Lookout Rd., Boulder, CO 80301, USA ("Miragen") on the first
part, and Les Laboratoires Servier, a corporation organized and existing under
the laws of France, having offices at 50 rue Carnot, 92284 Suresnes cedex France
and Institut de Recherches Servier, a corporation organized and existing under
the laws of France, having offices at 3 rue de la Republique, 92150 Suresnes,
France (these two entities jointly referred to as "Servier") on the second part.
Servier and Miragen are referred to in this Agreement individually as a "Party"
and collectively as the "Parties."


WHEREAS, Miragen and Servier are parties to that certain License and
Collaboration Agreement, dated October 13, 2011 as amended by First Amendment
dated May 13, 2013, Second Amendment dated May 13, 2014, Third Amendment dated
May 28, 2015, Fourth Amendment dated September 22, 2016, Fifth Amendment dated
May 2, 2017, Sixth Amendment dated September 27, 2017, and Seventh Amendment
dates March 26, 2018 (the "Collaboration Agreement"), pursuant to which the
Parties established a collaboration for the research, development and
commercialization of products directed at miRNA targets for the treatment of
cardiovascular diseases;


WHEREAS, the Parties wish to amend certain terms and condition of the
Collaboration Agreement, all as set forth below.


NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Eighth Amendment, the
Parties agree as follows:


1.
Unless otherwise indicated, capitalized terms used but not defined herein shall
have the meanings set forth in the Collaboration Agreement.



2.
The Parties have decided to amend Section 3.8 (a) of the Collaboration Agreement
as follows:



"3.8    Committee Membership and Meetings.


(a)    Committee Members. Within thirty (30) days following the Effective Date,
each Party shall designate its initial members to serve on each Committee. Each
Party may replace its representatives on any Committee on written notice to the
other Party. Each Party shall appoint one (1) of its representatives on each
Committee to act as a co-chairperson of such Committee. The co-chairpersons
shall jointly prepare and circulate agendas and reasonably detailed minutes for
each Committee meeting. The co­ chairpersons of the JEC and JSC shall finalize
and sign the minutes no later than thirty (30) days following the date of the
meetings."










--------------------------------------------------------------------------------







3.
This Eighth Amendment amends the terms of the Collaboration Agreement as
expressly provided above, and the Collaboration Agreement, as so amended and
including all of its other terms and provisions that are not amended, remains in
full force and effect and sets forth the complete, final and exclusive agreement
and all the covenants, promises, agreements, warranties, representations,
conditions and understandings between the Parties hereto with respect to the
subject matter of the Collaboration Agreement and supersedes, as of the Eighth
Amendment Effective Date, all prior and contemporaneous agreements and
understandings between the Parties with respect to the subject matter of the
Collaboration Agreement. There are no covenants, promises, agreements,
warranties, representations, conditions or understandings, either oral or
written, between the Parties other than as set forth in the Collaboration
Agreement (as further amended by this Seventh Amendment).



4.
The validity, performance, construction, and effect of this Eighth Amendment
shall be governed by and construed under the laws of Germany, without giving
effect to any choice of law principles that would require the application of the
laws of a different state.



5.
This Eighth Amendment may be executed in two (2) or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.





{Signature page follows}




























--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties intending to be bound have caused this Eighth
Amendment to be executed by their duly authorized representatives as of the
Eighth Amendment Effective Date.




Miragen Therapeutics, Inc.
 
Les Laboratoires Servier.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ William S. Marshall
 
By:
 
/s/ Christian Bazantay
Name:
 
William S. MARSHALL
 
Name:
 
Christian BAZANTAY
Title:
 
President and CEO
 
Title:
 
Proxy
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Institut de Recherches Servier.
 
 
 
 
By:
 
/s/ Emmanuel Canet
 
 
 
 
Name:
 
Emmanuel CANET
 
 
 
 
Title:
 
President Research and Development















[SIGNATURE PAGE OF THE EIGHTH AMENDMENT OF THE LICENSE AND COLLABORATION
AGREEMENT BY AND BETWEEN MlRAGEN THERAPEUTICS, INC. AND LES LABORATOIRES
SERVIER]




